DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 6 recites the limitation "the air plenum" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 6, 8, 11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strand 4,793,742.

Independent Claim 1: Strand discloses a product on demand nozzle assembly comprising: 
a chamber (the interior formed by the three sides of 135, best seen in Fig. 6) at least partially defined by an external wall (135); and 
an array of vertically spaced nozzles (128), each nozzle having an air inlet (156), an air and entrained product outlet (the downstream ends of 128) extending from the external wall, and an entrainment zone (just below 127, at 169/170) between the air inlet and the air and entrained product outlet to receive a product therein to be distributed, as per claim 1. 
 
Dependent Claims 2, 6, 8, 11, 15: Strand further discloses wherein each air inlet (156) is open to an air plenum (150) to receive air flow therefrom, as per claim 2;
wherein the external wall (135) is a first external wall, the product on demand nozzle assembly further comprising a second external wall (the right-most wall of 150, as seen in Fig. 5) opposite the first external wall, wherein the air plenum (150) is positioned between the first and second external walls, as per claim 6;
wherein each nozzle (128) includes a bridge member (the body of the nozzle) connecting the air inlet (156) to the air and entrained product outlet (the downstream end of 128), as per claim 8;
wherein each entrainment zone (at 169/170) is open (at 160) to receive the product from above (from 127), as per claim 11;
wherein the array of vertically spaced nozzles (128) is a first array of vertically spaced nozzles (on the left side of the vehicle as seen in Figs. 1 and 2), the product on demand nozzle assembly further comprising a second array of vertically spaced nozzles (also 128, on the right side of the vehicle) horizontally spaced apart from the first array of vertically spaced nozzles, such that the first and second arrays of vertically spaced nozzles define an array of horizontally spaced nozzles (seen in Figs. 1, 2), as per claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle 7,093,547. 

Independent Claim 1: Mayerle discloses a product on demand nozzle assembly (Fig. 4) comprising: 
a chamber (170) at least partially defined by an external wall (160); and 
an array of nozzles (175, 180), each nozzle having an air inlet (175), an air and entrained product outlet (180) extending from the external wall, and an entrainment zone (at the center of 170) between the air inlet and the air and entrained product outlet to receive a product therein to be distributed, as per claim 1. 
However, Mayerle fails to disclose wherein the array of nozzles is a vertically spaced array of nozzles, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second, vertically spaced array of nozzles, as per claim 1, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art and/or, similarly, that rearranging parts of an invention involves only routine skill in the art. 

Dependent Claims 2, 8-15, 18: Mayerle further discloses wherein each air inlet (175) is open to an air plenum (116) to receive air flow therefrom, as per claim 2;
wherein each nozzle (175, 180) includes a bridge member (183) connecting the air inlet (175) to the air and entrained product outlet (180), as per claim 8;
wherein each bridge member (183) extends above the respective entrainment zone (the center of 170) to reduce a weight force of an additional amount of product (S) located above the respective entrainment zone on the product within the respective entrainment zone, as per claim 9;
wherein each bridge member (183) is sloped to direct the product around the respective bridge member (as seen in Fig. 5), as per claim 10;
wherein each entrainment zone (at the center of 170) is open to receive the product from above (from 110), as per claim 11;
wherein each air and entrained product outlet (180) extends upward from the chamber (170) and through the external wall (160), as per claim 12;
wherein each air inlet (175) extends downward into the chamber (170) through an internal wall (the unnumbered inner wall of 155 as seen in Fig. 4), as per claim 13;
wherein each air inlet (175) is open to an air plenum (116) to receive air flow therefrom, and wherein each air inlet extends downward from the air plenum (see Fig. 1), through the internal wall (the unnumbered inner wall of 155 seen in Fig. 4), and into the chamber (170), as per claim 14;
wherein each air and entrained product outlet (180) is a cylindrical tube (Fig. 5) that extends through the external wall (160) such that a portion of each cylindrical tube extends outward from the exterior wall and into the chamber (170), as per claim 18.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle in view of Audigie FR 2973790 A1.

Dependent Claim 16-17: The device is disclosed as applied above. However, Mayerle fails to disclose a fill sensor positioned within the chamber at a height above the array of vertically spaced nozzles and programmed to detect a full status of the chamber, as per claim 16;
a controller configured to receive a signal from the fill sensor and programmed to limit product flow to the chamber when the signal indicates the full status of the chamber, as per claim 17.
Audigie discloses a similar machine comprising a fill sensor (17) positioned within the chamber (4) and programmed to detect a full status of the chamber, as per claim 16;
a controller (20) configured to receive a signal from the fill sensor (17) and programmed to limit product flow to the chamber (4) when the signal indicates the full status of the chamber, as per claim 17.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fill sensor of Audigie to limit the product flow of Mayerles machine in order to prevent waste of product and damage to the machine.

Allowable Subject Matter
Claims 3-5, 7, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 19, 2022